Case 19-24331-PDR Doc116 Filed 05/03/21 Page1lof7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Blvd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: May 2, 2021

DEBTOR'S EMERGENCY MOTION FOR VIOLATION OF

AUTOMATIC STAY AND CREDITOR(S) MISCONDUCT AGAINST

DEFENDANTS Bank New York Mellon, Specialized Loan
Servicing, and Wells Fargo (per payoff offer that | accepted)

Comes now the Debtor Ralph L Sanders at this moment files this
Motion of Violation of Automatic Stay, Creditors Misconduct
1. Plaintiff filed his Chapter 13 case on Date filed: 10/25/2019 :

(Doc # 1) Plan confirmed: 05/21/2020 (Doc # 75)

2 The real property at issue in this Motion is located at 561 SW

AVE., Plantation, Fl. 33317

Case id 19-bk-24331-PDR Page 1 of 7

Hel

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page 2of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

3. May of 2004, the plaintiff purchased a home at 561 SW 60th
Ave., Plantation, Fl. 33317 with Chase mortgage; the closing
statement had a Buyers Title Insurance, which is design to protect the
owners' investment from defects uncovered. The house defects
include anywhere from unknown liens to physical defects such as lot
line/setback issues seen with a survey. The buyers' title insurance
protects the home up to the value of the mortgage, which was
$292,000. The name of the insurance company is Lawyer's Title. The
policy is still valid, and the homeowner has not committed any acts
that would invalidate the policy.

4. April 2005, the Debtor refinanced his home with Wells Fargo
The mortgage contract stated that | had purchased a Lenders Title
Insurance for the protection of Wells Fargo issues. | am the owner of
the Lenders Title Insurance policy. The payout of the Lenders Title
Insurance is $313,000

5. Both the buyers’ title insurance policy and the lenders’ title
insurance policy cover the same areas of damages depending on the
policy options.

6. Both Title Insurance Policies for the life of the owner

7. Both Title Insurance Policies were purchased by the Debtor

Case id 19-bk-24331-PDR Page 2 of 7

fit

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page 3of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

8. Both Title Insurance Policies are the property of the Debtor

. BASIS OF EMERGENCY

This Motion seeks emergency relief

1. Debtor is enjoined by the automatic stay from creditor attempts
to collect a debt, including having monies withheld to reimburse pay back

the debt from payments due to Debtor without any prior authorization.

2. The filing of a bankruptcy petition effectuates automatic stay of
all proceedings against the Debtor effective the Date the petition is filed,
and actions are taken in violation of the stay are void, even if there is no
actual notice of the stay. (Personalized Air Conditioning, Inc. v. C.M.

Systems of Pinellas, 522 So.2d. 465 Fla.App. 4 Dist, 1988)

3. The total value of the Debtor's insurance assets tied to his

home is $1,345,000 dollars.

4. The $313,000 is being held by one of the defendants instead of

by the Trustee.

The Debtor's Insurance policies are critical to the Debtor's

Case id 19-bk-24331-PDR Page 3 of 7

Ax

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page4of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

reorganization as it is the Debtor's only asset of significant value. The
replacement home to be constructed to have equity and designed for the
future family with external in-law quarters

The Debtor seeks entry on an order, pursuant to 11 U.S.C. §§ 362(a),
(k), and 105(a), and Federal Rules of Bankruptcy Procedure 9020 and
9014, holding the Defendants in civil contempt and award appropriate
sanctions, including actual and punitive damages, due to the Defendants’
violations of the automatic stay.

11 U.S.C. §§ 362(a) prohibits "any act to obtain possession of the
estate or of property fromthe estate or to exercise control over property of
the estate," and §105(a) allows "[t]he courts [to] issue any order, process,
or judgment that is necessary or appropriate to carry out the provisions of
this title." The Eleventh Circuit Court of Appeals has held that bankruptcy
courts may impose sanctions for violations of the automatic stay by their
statutory civil contempt powers under section 105(a), which sanctions may
include monetary and injunctive-type relief if warranted under the
circumstances. Jove Eng’q, Inc., v. IRS, 92 F.3d 1539, 1554 (11 Cir. 1996)
"Therefore, we conclude §105(a) grants courts independent statutory
powers to award monetary and other forms of relief for automatic stay

violations to the extent such awards are 'necessary or appropriate’ to carry

Case id 19-bk-24331-PDR Page 4 of 7

Ars

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page5of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

out the provisions of the Bankruptcy Code.").

The actions of the Defendants are intended to obtain possession of
Debtor's Insurance Policies

Damages may be awarded for a violation of the automatic stay when
the violation is "willful." /d at 1555. A violation of the automatic stay is "willful
if the violator (1) knew of the automatic stay and (2) intentionally committed
the violative act, regardless whether the violator specifically intended to
violate the stay." /d. In the present case, all Defendants are aware of the
automatic stay

In the present case, punitive damages are also appropriate. "To
recover punitive damages, the defendant must have acted with actual
knowledge that he was violating the federally protected right or with reckless
disregard of whether he was doing so." In re WVF Acquisition, LLC, 420 B.R.
902, 914 (Bankr. S.D. Fla. 2009) citing In re Wagner, 74 B.R. 898, 903-04
(Bankr. E.D. Pa. 1987).

Decisions awarding punitive damages typically consider the following
factors: (1) the natureof the violator's conduct: (2) the nature and extent of
the harm to the Debtor; (3) the violator's abilityto pay; (4) the motives of the
violator; and (5) any provocation by the Debtor. /d. In the present case, the

violator's conduct is intended to misappropriate the Debtor's only valuable

Case id 19-bk-24331-PDR Page 5 of 7

ZA x-

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page6of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

assets. These actions, if allowed to continue, will make reorganization of the
Debtor impossible and will further deprive every other creditor in this case
of any recovery whatsoever. The only current harm to the Debtor is having
to spend already limited resources on filing this Motion. If this conduct is
allowed to continue, the harm to the Debtor is immense as it will lose the
only valuable assets that it has, the reorganization will become impossible,
and every other creditor, in this case, will be deprived of a recovery. The
motive of the violators is toillegally bypass the Bankruptcy Court to keep
hidden assets from the Debtor. These actions have been wholly
unprovoked by the Debtor, and in fact, the Debtor has been trying to stave
off these actions during the pendency of the bankruptcy proceedings. Under

these circumstances, an award of punitive damages is appropriate.

Summary

The Debtor's insurance policies are its only valuable asset, and
retaining ownership and clear ttle to the property is necessary to ensure
that creditors of the estate obtain a recovery on their claims. The
Defendants’ actions in attempting to misappropriate the assets of the
Debtor are clear violations of the automatic stay that should not be

tolerated by the Court. For the reasons stated in this Motion, the

Case id 19-bk-24331-PDR Page 6 of 7 A f

 
Case 19-24331-PDR Doc116 Filed 05/03/21 Page 7 of7

Revised Ralph L. Sanders Case 19-bk-24331-PDR

Defendants should be found to be in civil contempt, and sanctionsshould
be awarded including an award of punitive damages.

WHEREFORE, the Debtor respectfully requests that the Court enter an
order (1) finding that the Defendants are in violation of the automatic stay;
(2) awarding appropriate sanctions, including the Court (a) ordering
injunctive relief preventing any further actions to pursue an assignment of
the Debtor's intellectual property, (b) awarding actual damages including
sleep fees for bringing this Motion, and (c) awarding punitive damages; and

(3) granting such other and further relief as the Court deems just and proper.

 

PRO SE

Ralph Levi Sanders

561 SW 60" ave

Case id 19-bk-24331-PDR Page 7 of 7

 
